— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 29, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder beyond a reasonable doubt (see, People v Register, 60 NY2d 270, cert denied 466 US 953; People v Santana, 163 AD2d 495; People v Ventiquattro, 138 AD2d 925; see also, Donnino, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law art 125, at 491).
The court’s charge on accessory liability was proper inas*818much as the indictment charged an acting in concert theory and there was evidence, if believed by the jury, to support a finding that the defendant either shot the victim, or both aided and shared the mental state of the individual who shot the victim (see, People v Whatley, 69 NY2d 784).
Finally, the court providently exercised its discretion in declining to permit a codefendant to take the stand solely to place before the jury that the codefendant was exercising his right against self-incrimination (see, People v Sapia, 41 NY2d 160, 163-164, cert denied 434 US 823; People v Thomas, 51 NY2d 466; People v Dixon, 149 AD2d 613). Thompson, J. P., Sullivan, Rosenblatt and O’Brien, JJ., concur.